Citation Nr: 9919486	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-44 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
service-connected chronic parotitis.  

2. Entitlement to compensation benefits for a skin condition 
of the ears, scalp, shoulders, and neck pursuant to 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998).

3. Entitlement to compensation benefits for hearing loss 
pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1946 to May 1949.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 10 percent evaluation 
for service-connected chronic parotitis, and denied 
entitlement to compensation under 38 U.S.C. § 1151 for 
hearing loss and a skin condition of the ears, scalp, 
shoulders, and neck.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal on the issue of an 
increased evaluation for service-connected chronic 
parotitis has been obtained.

2. The veteran's parotitis is manifested by occasional 
minimal swelling over the right parotid with moderate 
tenderness to palpation, and some difficulty opening the 
mouth due to dryness.  

3. There is no competent medical evidence of record providing 
a nexus between the veteran's current skin condition and 
radiation treatment conducted at a VA facility.

4. There is no competent medical evidence of record providing 
a nexus between the veteran's current hearing loss and 
radiation treatment conducted at a VA facility.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
service-connected chronic parotitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.150, Diagnostic Codes 9999-9905 (1998).

2. The claim of entitlement to service connection for 
compensation benefits for a skin condition of the ears, 
scalp, shoulders, and neck, pursuant to 38 U.S.C.A. 
§ 1151, is not well grounded.  38 U.S.C.A. §§ 1151, 
5107(a) (West 1991 & Supp. 1998).  

3. The claim of entitlement to service connection for 
compensation benefits for hearing loss, pursuant to 38 
U.S.C.A. § 1151, is not well grounded.  38 U.S.C.A. §§ 
1151, 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for a right jaw condition in December 
1950.  By rating decision in January 1951, the RO granted 
service connection for chronic parotitis with a 
noncompensable evaluation.  

VA medical records show the veteran underwent six-to-eight 
weeks of radiation therapy for squamous cell carcinoma 
antigen of the mouth and chronic parotitis from March to 
April 1992.  In June 1993, the veteran complained of a rash 
on the forehead, neck and both arms, which began with 
radiation therapy.  A dermatology clinic note in June 1993 
reported acne of the forehead and lichen simplex chronicus on 
the right neck.  A progress note apparently dated in August 
1990  indicated complaints of a rash on the back and swelling 
behind and inside the ears.  The physician indicated an 
assessment of radiation dermatitis versus lichenification 
secondary to scratching.  

In December 1993, the Board found that a 10 percent 
evaluation for parotitis was warranted due to swelling and 
pain in the parotid region and limitation of motion of the 
veteran's jaw.  

In March 1996, the veteran requested re-evaluation of his 
service-connected parotitis and requested service connection 
for a skin condition of the ears, scalp, shoulders, and neck, 
and hearing loss secondary to radiation treatment received at 
the VA Medical Center (MC).  

In September 1995, the veteran was seen with complaints of 
right upper back and neck rash.  Persistent itching of the 
scalp, right shoulder and external auditory canal was noted 
in February 1996.  The veteran continued to be treated for 
folliculitis, eczema, and seborrheic dermatitis through 
September 1996.  

The veteran's mouth, throat and skin were examined by a VA 
physician in December 1996.  The veteran reported a history 
of radiation therapy, following which he developed ringing in 
both ears and was given a left-ear hearing aide in 1994.  
Physical examination revealed minimal swelling over the right 
parotid with moderate tenderness to palpation.  No lesions or 
infections of the oral cavity mucosa were noted.  The 
examination indicated that the veteran had dry skin over his 
entire boy, with no lesions noted.  Diagnoses of severe 
auditory deficits, status post radiation therapy for oral 
cancer, right parotitis, and eczematous dermatitis were 
indicated.  The examiner opined that the generalized nature 
of the veteran's skin condition is against a causal 
relationship with the antecedent radiation therapy.  The 
physician stated that had the skin findings been localized 
the head/neck region, it would likely have represented 
sequelae to post radiation dermatitis.  However, the examiner 
indicated that it was his opinion that no causal relationship 
existed between the veteran's radiation therapy and his 
current skin condition.  

A December 1996 VA audiological evaluation showed severe 
sensorineural hearing loss bilaterally.  The audiologist 
stated that no tests were available that predated the 
radiation treatment, so the etiology of the hearing loss 
could not be determined.  The veteran complained of bilateral 
constant tinnitus, which varied from a ringing to a buzzing 
sound.  

A February 1998 VA audiological evaluation showed severe to 
profound sensorineural hearing loss with zero word 
recognition ability for both ears.  No speech recognition 
score was reported for the right ear.  The veteran complained 
of constant buzzing and popping in his head.  A follow-up 
review of the record in April 1998 noted that hearing loss 
had been related to damage secondary to radiation therapy 
treatment.  The reviewer indicated that it was less likely 
than not that the veteran's specific hearing loss and 
tinnitus resulted from radiation therapy.  Further he noted 
that, although the radiation therapy did not improve the 
veteran's hearing, at most, it was a minor contributing 
factor to hearing loss secondary to natural processes.  A 
diagnosis of hearing loss not likely due to specific damage 
secondary to radiation therapy was reported.  

At a hearing before the undersigned in February 1999, the 
veteran testified that he noticed a rash all over his body 
one week after completing six weeks of radiation treatment in 
1992.  Transcript, p. 3, 5.  He reported that he did not have 
any skin condition prior to the radiation.  Transcript, p. 
14.  He indicated that he was prescribed cremes and ointments 
for treatment of his skin condition.  Transcript, pp. 7-8.  

The veteran testified that prior to his radiation treatment 
he had "perfect hearing."  Transcript, p. 9.  He stated 
that about five-to-six months after radiation therapy, 
he began to notice difficulty hearing.  Transcript, p. 10.  

The veteran indicated that his mouth was dry and he had 
difficulty swallowing his food.  Transcript, p. 11.  He 
reported that the parotid gland would be swollen 
occasionally, but was not presently swollen.  Transcript, p. 
12.  The veteran stated that he did not have difficulty 
opening or moving his jaw, but had difficulty opening his 
mouth because of dryness.  Transcript, pp. 12-13.


II. Analysis

Increased Evaluation

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  The Board finds that, 
although there is no diagnostic code for the veteran's 
chronic parotitis, the functions affected, anatomical 
localization and symptomatology are closely analogous to the 
manifestations of limited motion of the temporomandibular 
articulation under Diagnostic Code 9905.  See 38 C.F.R. 
§ 4.20.  The Board notes that in the previous Board decision 
in December 1993, the Board found the same Diagnostic Code 
most appropriate for evaluating the veteran's service-
connected chronic parotitis.  

Under the Schedule, limited motion of the temporomandibular 
articulation is evaluated as 40 percent disabling for inter-
incisal range of 0 to 10 millimeters (mm), 30 percent for 
inter-incisal range of 11 to 20 mm, 20 percent for inter-
incisal range of 21 to 30 mm, and 10 percent for inter-
incisal range of 31 to 40 mm.  Range of lateral excursion of 
0 to 4 mm is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.150, Diagnostic Code 9905.  

In the instant case, the VA examiner in December 1996 note 
minimal swelling over the right parotid with moderate 
tenderness to palpation.  The veteran testified that he had 
difficulty swallowing and some difficulty opening his mouth 
because of dryness.  The examiner did not report any limited 
mandibular motion.  The Board finds that the evidence of 
record preponderates against an evaluation in excess of 
10 percent for service-connected parotitis.  The veteran 
specifically stated that he did not have difficulty moving or 
opening his jaw, but experienced only difficulty due to a dry 
mouth.  The tenderness and swelling reported by the veteran 
and the VA examiner, apparently do not limit his movement.  
The tenderness and swelling alone, do not warrant an 
evaluation in excess of 10 percent.  


38 U.S.C. § 1151 Generally

A veteran, who suffers an injury or an aggravation of any 
injury, as the result of hospitalization, medical or surgical 
treatment, or during a course of vocational rehabilitation, 
and such injury or aggravation results in additional 
disability to or the death of the veteran, is entitled to 
disability or death compensation in the same manner as if 
such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991).  

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disorder's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 
does not apply in this case because the veteran filed his 
claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997). 

As a threshold matter the appellant must submit a well-
grounded claim under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than an allegation; the 
claim must be accompanied by supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for a claim of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 to be well grounded, there 
must be: competent evidence of a current disability; of 
incurrence or aggravation of a disease or injury during VA 
hospitalization; and of a nexus between the injury or disease 
sustained during VA hospitalization and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Skin Condition of the Ears, Scalp, Shoulders, and Neck

In the instant case, the veteran has submitted evidence of a 
current disability.  VA treatment records beginning in June 
1993 diagnoses of folliculitis, eczema, and seborrheic 
dermatitis of the scalp, right shoulder, ear, upper back and 
neck.  The VA examiner in December 1996 indicated a diagnosis 
of eczematous dermatitis.  

However, the Board notes that treatment records during the 
veteran's domiciliary care during his six-week radiation 
therapy period noted no rash or skin disorder.  The first 
clearly dated note of a skin disorder is dated in June 1993, 
more than one year after the radiation treatment.  The 
veteran testified that his skin condition began approximately 
one week after completion of radiation treatment and he had 
no skin disorders prior to that treatment.  

There is no competent medical evidence of a nexus between the 
veteran's radiation treatment and his current skin condition.  
The treatment note dated in August 1990 indicated an 
assessment of radiation dermatitis versus lichenification 
secondary to scratching.  Later treatment notes abandoned the 
diagnosis of radiation dermatitis.  Such a vague and 
uncertain impression is not sufficient to well ground the 
veteran's claim.  The Court has held that statements from 
doctors, which are inconclusive as to the origin of a 
disease, cannot fulfill the nexus requirement to ground a 
claim.  See Bloom v. West, 12 Vet. App. 185 (1999).  Also, 
the VA examiner in December 1996 indicated that no causal 
relationship existed between the veteran's radiation therapy 
and his current skin condition.  Without competent evidence 
of a nexus between the radiation therapy treatment and the 
veteran's current skin condition, the veteran's claim cannot 
be well grounded.  

Hearing Loss

Impaired hearing will be considered a disability, under the 
VA regulations, when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998). The 
first report of a hearing loss was in December 1996, more 
than four years after radiation treatment at the VAMC.  The 
veteran testified that prior to his radiation treatment he 
had no hearing problems, and he began to notice difficulty 
hearing about five-to-six months after the radiation 
treatment.  

The VA examiner in December 1996 stated that the etiology of 
the veteran's hearing loss could not be determined.  VA 
follow-up report in April 1998 noted that hearing loss had 
been related to damage secondary to radiation therapy 
treatment.  Although the examiner stated that the radiation 
therapy might have been a minor contributing factor to 
hearing loss, he concluded that the veteran's hearing loss 
was less likely than not a result of the radiation therapy 
treatment.  Without competent evidence of a nexus between the 
radiation therapy treatment and the veteran's current hearing 
loss, the veteran's claim cannot be well grounded


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected parotitis is denied.

Entitlement to compensation benefits for a skin condition of 
the ears, scalp, shoulders, and neck, pursuant to 38 U.S.C.A. 
§ 1151, is denied.

Entitlement to compensation benefits for hearing loss, 
pursuant to 38 U.S.C.A. § 1151, is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 
  The Board notes that this treatment could not have occurred in August 1990, as it refers to the radiation 
treatment that was conducted in March and April 1992.  

